Name: Commission Regulation (EC) No 2761/1999 of 22 December 1999 amending Regulation (EC) No 296/96 on data to be forwarded by the Member States and the monthly booking of expenditure financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) and repealing Regulation (EEC) No 2776/88
 Type: Regulation
 Subject Matter: NA;  information and information processing;  EU finance
 Date Published: nan

 Avis juridique important|31999R2761Commission Regulation (EC) No 2761/1999 of 22 December 1999 amending Regulation (EC) No 296/96 on data to be forwarded by the Member States and the monthly booking of expenditure financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) and repealing Regulation (EEC) No 2776/88 Official Journal L 331 , 23/12/1999 P. 0057 - 0058COMMISSION REGULATION (EC) No 2761/1999of 22 December 1999amending Regulation (EC) No 296/96 on data to be forwarded by the Member States and the monthly booking of expenditure financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) and repealing Regulation (EEC) No 2776/88THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(1), and in particular Articles 4 and S thereof,Having regard to Council Regulation (EC) No 1259/1999 of 17 May 1999 establishing common rules for direct support schemes under the common agricultural policy(2), and in particular Article 11 thereof,Whereas:(1) when presenting the documents for the booking against the Community budget of expenditure incurred in May and November as provided for in Article 3(5) of Commission Regulation (EC) No 296/96 of 16 February 1996 on data to be forwarded by the Member States and the monthly booking of expenditure financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) and repealing Regulation (EEC) No 2776/88(3), as last amended by Regulation (EC) No 2236/98(4), the Member States should enclose a table comprising an extract from the debtors ledger and showing the total of all debts identified but not yet recovered under the EAGGF Guarantee Section. Also, when presenting the documents, for the booking against the Community budget of expenditure incurred in April and October as provided for in Article 3(5) of Regulation (EC) No 296/96, the Member States should enclose tables showing the amounts withheld pursuant to Articles 3 and 4 of Regulation (EC) No 1259/1999 and the use made of those amounts in accordance with Article 5(2) of the latter Regulation;(2) the Commission, in accordance with the provision laid down in Article 37(2) of Commission Regulation (EC) No 1750/1999 of 23 July 1999 laying down detailed rules for the application of Council Regulation (EC) No 1257/1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF)(5), having informed the Member States concerned, shall suspend temporarily the monthly advances relating to expenditure incurred in accordance with Regulation (EC) No 1750/1999, if the documents provided for in Article 37(1) of that Regulation are not received by 30 September each year;(3) Member States can allocate the amounts released by reductions in payments, effected on the basis of Articles 3 and 4 of Regulation (EC) No 1259/1999, to certain additional rural development measures, as provided for in Article 5(2) of that Regulation. The amounts thus withheld must be used by the end of the third financial year following that in which they are withheld. Amounts not used by the end of that period are to be recovered by reducing the last advance of the financial year. The necessary provisions to this effect should be added to Regulation (EC) No 296/96 and its title should be adapted to take account of this new Regulation;(4) the EAGGF Committee and the joint management committees provided for in Article 11 of Regulation (EC) No 1259/1999 did not deliver an opinion within the time limit set by their Chairman,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 296/96 is hereby amended as follows:1. The title is replaced by the following text: "Commission Regulation (EC) No 296/96 of 16 February 1996 on data to be transmitted by the Member States and the monthly booking of expenditure financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), and laying down certain detailed rules of application for Council Regulation (EC) No 1259/1999".2. The following paragraph is added to Article 3: "6a. Twice a year, when presenting the documents as referred to in paragraph 5 for the booking against the Community budget of expenditure incurred, in May and November for the table referred to under point (a) and, in April and October for the tables referred to under point (b), Member States shall enclose:(a) a table comprising an extract from the debtors ledger and showing the total of all debts identified but not yet recovered at the end of April and at the end of the financial year in respect of the EAGGF Guarantee Section;(b) tables showing the situation, at the end of April and at the end of the financial year, of amounts withheld pursuant to Articles 3 and 4 of Regulation (EC) No 1259/1999 and the use made of those amounts in accordance with Article 5(2) of that Regulation."3. The following paragraph is added to Article 4: "6. Where the documents referred to in Article 37(1) of Regulation (EC) No 1750/1999 are not received by the Commission by 30 September each year, the Commission shall, after notifying the Member State concerned, suspend payment of the advance relating to expenditure incurred in accordance with that Regulation for the month of August.Where those documents are received from 1 to 15 October, payment of the advance referred to in the previous subparagraph shall be deferred by the same number of days as the documents are received late.Where the documents are received after 15 October, payment of the advances relating to expenditure incurred in accordance with Regulation (EC) No 1750/1999 for the months of August, September and October shall be suspended until the advance relating to the expenditure of the month of February of the following year.These suspended amounts shall be covered by a global commitment in respect of the financial year of suspension."4. Article 6 is replaced by the following: "Article 61. Amounts withheld in accordance with Articles 3 and 4 of Regulation (EC) No 1259/1999 shall be used by the end of the third financial year following that during which they are withheld for the payment of additional Community support measures in accordance with Article 5(2) of that Regulation.2. Amounts withheld and not paid pursuant to paragraph 1 shall be deducted from the advances related to the expenditure of October of the financial year concerned."5. The following point is added to the first subparagraph of Article 7(1): "(c) expenditure to be declared shall not take account of the reductions made pursuant to Articles 3 and 4 of Regulation (EC) No 1259/1999."6. In Article 8, the term "Article 3(6)" is replaced by Article 3(6) and (6a).Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply to expenditure incurred from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 160, 26.6.1999, p. 103.(2) OJ L 160, 26.6.1999, p. 113.(3) OJ L 39, 17.2.1996, p. 5.(4) OJ L 281, 17.10.1998, p. 9.(5) OJ L 214, 13.8.1999, p. 31.